DETAILED ACTION
Claims 1-20 received on 09/28/2020 are considered in this office action. Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is being considered by the
examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1 and 20: permission unit (generic placeholder) configured to (function) 
Claims 1 and 20: transmission unit (generic placeholder) configured to (function) 
Claims 1 and 20: reception unit (generic placeholder) configured to (function) 
Claims 1 and 20: traveling control unit (generic placeholder) configured to (function) 
Claims 1 and 20: drive data acquisition unit (generic placeholder) configured to (function) 
Claims 1 and 20: handover determination unit (generic placeholder) configured to (function) 
Claims 2 and 9-12: notification unit (generic placeholder) configured to (function) 
Claims 3 and 4: operator display unit (generic placeholder) configured to (function) 
Claim 20: remote operation device (generic placeholder) configured to (function) 

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “permission unit”, “transmission unit”, “reception unit”, “traveling control unit”, “drive data acquisition unit”, “handover determination unit”, “notification unit”, “operator display unit” and “remote operation device”, they are interpreted to cover the corresponding structure of processor or CPU and equivalents thereof as supported by a portion of paragraph [0032] of the specification reproduced below:
[0032] As shown in FIG. 4, the vehicle 12 is configured to include, as a functional configuration, a transmission unit 70, a reception unit 72, a surrounding detection unit 74, a permission unit 76, a traveling control unit 78, a drive data acquisition unit 80, a driver's line-of-sight detection unit 82, an operator display unit 84, a handover determination unit 86, and a notification unit 88. Each of the functional configurations is realized by the CPU 24 reading out and executing the program stored in the ROM 26 or the storage 30. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 5, 13, 18 and 20 are rejected under 35 U.S.C.  102(a)(2) as being anticipated by MORI (US 20190339696 A1).

Regarding claim 1, MORI teaches a vehicle comprising: 
a permission unit configured to permit a remote operation performed by a remote operation device provided outside the vehicle (FIG. 6 S204-S208; par [0081]: “When the comparison result by the signal comparing unit 472 satisfies a predetermined condition, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode”; par [0077]: “The control signal acquiring unit 464 acquires the control signal based on the remote driving. The control signal acquiring unit 464 acquires a control signal received by the wireless communication unit 430 from the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the vehicle control unit 470. The control signal acquiring unit 464 may be one example of a second control signal acquiring unit. The control signal acquired by the control signal acquiring unit 464 may be one example of a second control signal”, wherein “vehicle 400 to exit the first driving mode and enter the second driving mode “ indicates permit a remote operation performed by a remote operation device provided outside the vehicle as the “second driving mode” is “control signal received by the wireless communication unit 430 from the remote driving facility 200”, and ); 
a transmission unit configured to transmit surrounding information of the vehicle that is acquired by at least one sensing device to the remote operation device (par [0042]: “The image acquiring unit 420 acquires an image captured by the image capturing unit 412. The wireless communication unit 430 performs wireless communication with the remote driving management apparatus 100, the remote driving facility 200 and the remote driving vehicle 300 via the network 80. When the vehicle 400 is in the remotely driven mode, the wireless communication unit 430 sends the image acquired by the image acquiring unit 420 to the remote driving management apparatus 100, the remote driving facility 200 or the remote driving vehicle 300. Also, when the vehicle 400 is in the remotely driven mode, the wireless communication unit 430 receives a control signal based on the remote driving from the remote driving management apparatus 100, the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the control unit 440”); 
a reception unit configured to receive a remote operation signal input by an operator outside the vehicle via the remote operation device (par [0042]: “Also, when the vehicle 400 is in the remotely driven mode, the wireless communication unit 430 receives a control signal based on the remote driving from the remote driving management apparatus 100, the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the control unit 440”); 
a traveling control unit configured to control the vehicle to travel based on the remote operation signal (FIG. 6 S208; par [0042]: “Also, when the vehicle 400 is in the remotely driven mode, the wireless communication unit 430 receives a control signal based on the remote driving from the remote driving management apparatus 100, the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the control unit 440”); 
a drive data acquisition unit configured to acquire drive data input by a driver in the vehicle (FIG. 6 S202; par [0079]: “The signal comparing unit 472 compares the first control signal to the second control signal acquired by the control signal acquiring unit 464 while the vehicle 400 is in the first driving mode and while the vehicle control unit 470 is controlling the vehicle 400 according to the first control signal. For example, while the vehicle 400 is in the manual driving mode and while the vehicle control unit 470 is controlling the vehicle 400 according to a control signal acquired by the control signal acquiring unit 444, the signal comparing unit 472 compares the control signal to a control signal acquired by the control signal acquiring unit 464”; par [0071]: “In S202, the vehicle controller 402 compares the control signal based on the manual driving to the control signal based on the remote driving”, wherein “compares the control signal based on the manual driving” indicates acquire drive data input by a driver in the vehicle); and 
a handover determination unit configured to determine, while the remote operation is permitted by the permission unit, that handover of a driving operation of the vehicle to the remote operation is allowed when a difference between the drive data acquired by the drive data acquisition unit and the remote operation signal is within a predetermined range (par [0081]: “When the comparison result by the signal comparing unit 472 satisfies a predetermined condition, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode. For example, when a degree of similarity between the first control signal and the second control signal is higher than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode”; par [0082]: “Also, for example, when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode. The threshold may be able to be arbitrarily set, and also, may be changeable”, wherein “satisfies a predetermined condition, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode” inherently indicates the remote operation is permitted by the permission unit).

Regarding claim 5, MORI teaches the vehicle according to claim 1. MORI further teaches wherein: the drive data includes at least one of data relating to acceleration and deceleration of the vehicle, data relating to steering, or line-of-sight information of the driver; and the remote operation signal includes at least corresponding one of data relating to acceleration and deceleration that is input to the remote operation device, data relating to steering that is input to the remote operation device, or line-of-sight information of the operator (par [0080]: “The signal comparing unit 472 compares a time-series change amount of a steering angle of steering included in the first control signal to a time-series change amount of the steering angle of steering included in the second control signal, for example. Also, for example, the signal comparing unit 472 compares a time-series change amount of a stepping operation amount of an accelerator pedal included in the first control signal to a time-series change amount of a stepping operation amount of the accelerator pedal included in the second control signal. Also, the signal comparing unit 472 compares a time-series change amount of a stepping operation amount of a brake pedal included in the first control signal to a time-series change amount of a stepping operation amount of the brake pedal included in the second control signal, for example”).

Regarding claim 13, it recites a processor performing limitations similar to those of claim 1, and therefore is rejected on the same basis.

Regarding claim 18, it recites a processor performing limitations similar to those of claim 5, and therefore is rejected on the same basis.

Regarding claim 20, MORI further teaches remote operation system (FIG. 1; par [0007]: “FIG. 1 schematically shows one example of a remote driving system 10”) comprising a vehicle similar to that of claim 1, and therefore is rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 9, 11, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MORI in view of Cullinane (US 20140156133 A1).

Regarding claim 2, MORI teaches the vehicle according to claim 1. Mori further teaches difference between the drive data of the vehicle and the remote operation signal (FIGs. 8-9; par [0085]: “Compared to the example shown in FIG. 9, the example shown in FIG. 8 shows a higher degree of similarity between the change amount 610 and the change amount 620, and also, shows a lower degree of difference between the change amount 610 and the change amount 620. For example, when the time-series change amount of the stepping operation amount of the brake pedal included in the control signal based on the manual driving and the time-series change amount of the stepping operation amount of the brake pedal included in the control signal based on the remote driving are respectively the change amount 610 and the change amount 620 exemplified in FIG. 8, the mode control unit 474 determines that the condition is satisfied, and when the said time-series change amounts are respectively the change amount 610 and the change amount 620 exemplified in FIG. 9, the mode control unit 474 determines that the condition is not satisfied. Accordingly, regarding the deceleration of the vehicle 400, the possibility that the occupant 40 feels discomfort can be reduced.”) but fails to specifically teach further comprising a notification unit configured to notify the driver of a condition that allows the handover of the driving operation of the vehicle to the remote operation.
However, Cullinane teaches further comprising a notification unit configured to notify the driver of a condition that allows the handover of the driving operation of the vehicle to the remote operation (FIGURE 9; par [0087]: “As shown in FIG. 9, computer 110 may display to the driver, for example on electronic display 152, a series of screen images 910, 920, and 930 identifying tasks to be completed by the driver. As with the example of FIG. 8, each screen image may be displayed one at a time until the driver has completed the task and the computer determines that the corresponding condition has been corrected. Again, once the computer 110 determines that there are no remaining or newly identified preventive conditions, computer 110 may display a message, such as that shown in screen image 940, indicating that the autonomous driving system 100 and computer 110 is ready to take control of the vehicle”, wherein “displaying messages of preventive conditions” correspond to notify the driver of a condition that allows the handover ).
Cullinane is considered to be analogous to the claimed invention because it is in the same field of handing over control of the vehicle based on satisfying conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORI to incorporate the teachings of Cullinane and provide a driver of a condition that allows the handover of the driving operation of the vehicle. Doing so would aid the driver by providing the conditions that needs to be satisfied for the handover from manual mode.

Regarding claim 6, MORI in view of Cullinane teaches the vehicle according to claim 2. Mori further teaches wherein: the drive data includes at least one of data relating to acceleration and deceleration of the vehicle, data relating to steering, or line-of-sight information of the driver; and the remote operation signal includes at least corresponding one of data relating to acceleration and deceleration that is input to the remote operation device, data relating to steering that is input to the remote operation device, or line-of-sight information of the operator (par [0080]: “The signal comparing unit 472 compares a time-series change amount of a steering angle of steering included in the first control signal to a time-series change amount of the steering angle of steering included in the second control signal, for example. Also, for example, the signal comparing unit 472 compares a time-series change amount of a stepping operation amount of an accelerator pedal included in the first control signal to a time-series change amount of a stepping operation amount of the accelerator pedal included in the second control signal. Also, the signal comparing unit 472 compares a time-series change amount of a stepping operation amount of a brake pedal included in the first control signal to a time-series change amount of a stepping operation amount of the brake pedal included in the second control signal, for example”).

Regarding claim 9, MORI in view of Cullinane teaches the vehicle according to claim 2. The combination of MORI in view of Cullinane further teaches wherein the notification unit is configured to notify the driver of the condition (Cullinane par [0027]: “While the driver is performing the tasks, the computer may continue to make the aforementioned assessments to identify any additional preventive conditions. These conditions may then cause the computer to display the error message, correct the additional preventive conditions, or generate and display additional tasks for completion by the driver. Again, if all of the preventive conditions have been corrected, the computer may proceed with the switch from the manual to the autonomous driving mode”, wherein “display the error message” occurs due to not satisfying a condition for handover) when the difference between the drive data and the remote operation signal is deviated from the predetermined range (MORI FIGs. 8-9; MORI par [0085]: “Compared to the example shown in FIG. 9, the example shown in FIG. 8 shows a higher degree of similarity between the change amount 610 and the change amount 620, and also, shows a lower degree of difference between the change amount 610 and the change amount 620. For example, when the time-series change amount of the stepping operation amount of the brake pedal included in the control signal based on the manual driving and the time-series change amount of the stepping operation amount of the brake pedal included in the control signal based on the remote driving are respectively the change amount 610 and the change amount 620 exemplified in FIG. 8, the mode control unit 474 determines that the condition is satisfied, and when the said time-series change amounts are respectively the change amount 610 and the change amount 620 exemplified in FIG. 9, the mode control unit 474 determines that the condition is not satisfied. Accordingly, regarding the deceleration of the vehicle 400, the possibility that the occupant 40 feels discomfort can be reduced.”, wherein MORI teaches the condition of the difference between the drive data and the remote operation signal is deviated from the predetermined range as an example of “preventive condition” for handover).

Regarding claim 11, it recites a claim limitation similar to those of claim 9, and therefore is rejected on the same basis.
Regarding claim 14, it recites a processor performing limitations similar to those of claim 2, and therefore is rejected on the same basis.
Regarding claim 15, it recites a processor performing limitations similar to those of claim 9, and therefore is rejected on the same basis.
Regarding claim 19, it recites a processor performing limitations similar to those of claim 5, and therefore is rejected on the same basis.

Claims 3, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MORI in view of Kaneko (US 20190265710 A1).

Regarding claim 3, MORI teaches the vehicle according to claim 1. MORI further teaches displaying output warning (par [0066]: “The vehicle controller 402 causes the occupant 40 to start to manipulate the manipulating unit of the vehicle 400 before the vehicle 400 reaches the ending point of the travelling section. The vehicle controller 402 urges, by a display output and an audio output, for example, the occupant 40 to start to manipulate the manipulating unit”), but fails to specifically teach further comprising an operator display unit configured to display, at a position visually checkable by the driver, an operation status of the operator based on the remote operation signal received by the reception unit.
However, Kaneko teaches an operator display unit configured to display, at a position visually checkable by the driver, an operation status of the operator based on the remote operation signal received by the reception unit (FIGs. 8-9; par [0067]: “The remotely controlled driving controller 160 transmits a remote operation request using the communication device 20 and executes remotely controlled driving to automatically control at least one of steering and an accelerated or decelerated speed of the own vehicle M based on the control information received from the remote operation management facility 300. The remotely controlled driving controller 160 includes a switching controller 161 and a notification unit 162. The switching controller 161 executes control such that the remotely controlled driving ends from the state in which the remotely controlled driving is executed and is switched to manual driving. The switching controller 161 executes control such that the remotely controlled driving starts from a state in which the manual driving is executed. The switching controller 161 may execute control such that the remotely controlled driving starts from a state in which the automated driving is executed or may end the remotely controlled driving from the state in which the remotely controlled driving is executed and start the automated driving. The notification unit 162 uses the display 31 to suggest an image indicating whether the remotely controlled driving or the manual driving is executed. The notification unit 162 suggests an image for checking that the remotely controlled driving is switched to the manual driving”, wherein “The notification unit 162 uses the display 31 to suggest an image indicating whether the remotely controlled driving or the manual driving is executed” indicates the operation status of the operator, as “remote mode” indicates that the remote operator’s status is currently driving the vehicle. Moreover, during “remote mode”, the speedometer of will display the speed operated by the remote operator, which can also indicate the operation status of the operator).
Kaneko is considered to be analogous to the claimed invention because it is in the same field of handing over control of the vehicle to a remote operator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MORI to incorporate the teachings of Kaneko and provide a visual indicator of when the remote operator is controlling the vehicle, and when the control will end. Doing so would provide visual aid to the driver of the operation status of the operator, and allow the driver to prepare to take control based on the updated operation status of the operator.

Regarding claim 7, it recites a claim limitation similar to those of claim 5, and therefore is rejected on the same basis.

Regarding claim 16, it recites a processor performing limitations similar to those of claim 3, and therefore is rejected on the same basis.

Claims 4, 8, 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MORI in view of Cullinane and further in view of Kaneko.

Regarding claim 4, it recites a claim limitation similar to those of claim 3, and therefore is rejected on the same basis.

Regarding claim 8, it recites a claim limitation similar to those of claim 5, and therefore is rejected on the same basis.

Regarding claim 10, it recites a claim limitation similar to those of claim 9, and therefore is rejected on the same basis.

Regarding claim 12, MORI in view of Cullinane and further in view of Kaneko teaches the vehicle according to claim 8. The combination of MORI in view of Cullinane further teaches wherein the notification unit is configured to notify the driver of a condition that allows the handover of the driving operation of the vehicle to the remote operation (Cullinane FIGUREs 8-9; Cullinane par [0087]: “Again, once the computer 110 determines that there are no remaining or newly identified preventive conditions, computer 110 may display a message, such as that shown in screen image 940, indicating that the autonomous driving system 100 and computer 110 is ready to take control of the vehicle.”, wherein the message of allowing handover is generated when conditions are satisfied) based on the difference between the drive data of the vehicle and the remote operation signal when the difference between the drive data and the remote operation signal is deviated from the predetermined range (MORI par [0081]: “When the comparison result by the signal comparing unit 472 satisfies a predetermined condition, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving modepar [0081]: “When the comparison result by the signal comparing unit 472 satisfies a predetermined condition, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode”, wherein MORI teaches transferring control based on satisfying the condition of handover: when the difference between the drive data and the remote operation signal is deviated from the predetermined range, thus inherently based on the difference between the drive data of the vehicle and the remote operation signal).

Regarding claim 17, it recites a processor performing limitations similar to those of claim 3, and therefore is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michalakis (US20180284759A1) teaches transferring the control to the driver when the driver control behavior substantially matches the concurrent commands from the remote operator.
OTSUKA (US 20160362116 A1) teaches switching to autonomous mode when the operation amounts of the autonomous mode and driver during the manual mode is less than a predetermined amount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668